UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 1, 2007 (July 31, 2007) HANCOCK FABRICS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-9482 64-0740905 (State or other jurisdiction (Commission (I. R. S. Employer of incorporation) File Number) Identification No.) One Fashion Way, Baldwyn, MS 38824 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (662) 365-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Conditions; Item 8.01 Other Events The unaudited consolidated balance sheet, consolidated statement of operations and consolidated statement of cash flows of Hancock Fabrics, Inc. and its debtor subsidiaries contained in the Monthly Operating Reportfiled July 31, 2007 with the United States Bankruptcy Court for the District of Delaware and attached hereto as Exhibit 99.1 have been prepared on the basis of the Company’s internal reporting practices using the accounting policies of the Company, for the sole purpose of complying with U.S. Trustee’s Operating Guidelines and Financial Reporting Requirements for Chapter 11 cases. The Monthly Operating Report coversthe portion of the Company’s first fiscal quarter not previously so reported from the date Hancock filed its bankruptcy petition (March 21, 2007) to May 5, 2007, and the fiscal months ended June 2, 2007 and July 7, 2007.The Monthly Operating Report also contains financial information that has not been audited or reviewed by an independent registered public accounting firm. Furthermore, the financial statements contained in that Report do not include all of the information and footnotes required by generally accepted accounting principles ("GAAP") for complete financial statements. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description 99.1 Monthly Operating Report for the period March 20, 2007 thru May 5, 2007 and the fiscal months ended June 2, 2007 and July 7, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HANCOCK FABRICS, INC. (Registrant) By: /s/ Larry D. Fair Name: Larry D. Fair Title:
